Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 11/24/21, Claims Priority from Provisional Application 63237883, filed 08/27/2021; and Priority from Provisional Application 63119305, filed 11/30/2020. 

Status of Claims and Response to Restriction Requirement
Claims 1-30 are currently pending. A track one status has been granted. Applicant's election with traverse of invention II, claims 26-30, in the reply filed on 6/28/22 is acknowledged.  Applicants’ reasons for traversal in response to the restriction have been fully considered, and upon additional consideration of the claims, the restriction requirement is withdrawn. 
Claims 1-30 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method for improving resuspendability of a paliperidone palmitate extended-release injectable suspension within a syringe comprising “maintaining the syringe in a desired orientation during shipping of the syringe that varies from the orientation of the syringe during pre-shipping storage”; claim 15 is drawn to a population of syringes that respectively contain paliperidone palmitate extended release injectable suspensions, “wherein each of the syringes have been stored prior to shipping and shipped to a destination, and the syringes were each maintained in a desired orientation during shipping of the syringe that varies from the orientation of the syringe during pre-shipping storage”. Claim 17 is drawn to a pharmaceutical product comprising a paliperidone palmitate extended release injectable suspension within a syringe for administration to a patient suffering from schizophrenia, “wherein the syringe has undergone pre-shipping storage and has been shipped, and wherein the syringe has been maintained in an orientation during the shipping that varies from the orientation of the syringe during pre-shipping storage”. Claim 26 is drawn to a method of treating schizophrenia comprising administering to a patient suffering from schizophrenia a paliperidone palmitate extended-release injectable suspension from a syringe, “wherein the syringe has undergone a pre-shipping storage and has been shipped, and wherein the syringe has been maintained in an orientation during shipping that varies from the orientation of the syringe during pre-shipping storage”. Applicants’ specification doesn’t clearly define “shipping”; para [0078] states shipping may occur by any required means of transportation, including by air, truck, boat, rail, etc., but it doesn’t appear to be limited to these means. It is unclear therefore whether “shipping” also encompasses carrying the syringe by hand to the patient, just before administration. Moreover, Applicants’ specification doesn’t provide a clear definition of “maintaining a particular orientation during shipping of the syringe”; para [0076] states this may pertain to loading the syringe onto a shipping vehicle, monitoring the syringe during shipping, or both, but it doesn’t appear, and isn’t clear that “maintaining a particular orientation during shipping of the syringe” is limited to these embodiments. Additionally, “desired orientation” is also not defined by the specification, and the meaning of these terms aren’t clear from the claims. Due to the vagueness of the terms “shipping”; “maintaining the syringe in a particular orientation”, and “maintaining the syringe in a desired orientation”, and lack of clear definitions for these terms, the claims are indefinite, as the metes and bounds of the claims aren’t clear. Claims 2-14 are similarly rejected because they depend from claim 1; claim 16 is rejected as this claim depends from claim 15; claims 18-25 are rejected as they depend from claim 17; and claims 27-30 are similarly rejected because these claims depend from claim 26. 

Claim Rejections-35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 19-20, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gopal et. al., US 10143693 B2 (patented 12/4/2018, cited in an IDS).
The claims are drawn to a pharmaceutical product comprising a paliperidone palmitate extended-release injectable suspension within a syringe for administration to a patient suffering from schizophrenia, wherein the syringe has undergone  pre-shipping storage and has been shipped, and wherein the syringe has been maintained in an orientation during shipping that varies from the orientation of the syringe during pre-shipping storage.
Gopal discloses an extended release, injectable suspension 3-month formulation of paliperidone palmitate (title & abstract; col. 1, lines 15-18), for administration for the treatment of schizophrenia and schizoaffective disorders (col. 4, lines 5-21). Gopal also discloses the injectable suspension comprising paliperidone palmitate in a prefilled syringe, with paliperidone palmitate in an amount of 273, 410, 546, or 819 mg., and administering the formulation within the syringe by intramuscular injection (col. 4, lines 22-54). Gopal therefore discloses a paliperidone palmitate extended release, injectable suspension in a syringe for treating schizophrenia in a subject. 
Regarding the recitation of claim 17 “wherein the syringe has undergone a pre-shipping storage and has been shipped, and wherein the syringe has been maintained in an orientation during shipping that varies from the orientation of the syringe during pre-shipping storage”; the recitation of claim 22, “wherein the shipping orientation varied from the orientation of the syringe during pre-shipping storage by about 45 degrees to about 135 degrees”; the recitation of claim 23, “wherein the pre-shipping orientation was tip down, and the shipping orientation is tip up or substantially horizontal”; the recitation of claim 24, “wherein the pre-shipping storage orientation was tip down, and the shipping orientation is substantially horizontal”; and the recitation of claim 25, “wherein the pre-shipping storage orientation of the syringe was tip-down”, these limitations recites a process or active steps of arriving at the claimed pharmaceutical product, and the claims have thus been interpreted as product-by-process claims. The determination of patentability of a product is based on the product itself, not how it is made. See MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Gopal discloses an extended-release paliperidone palmitate injectable suspension contained within a pre-filled syringe for administration for treating schizophrenia, which comprises the same components, i.e., extended release injectable paliperidone palmitate suspension contained within a syringe, as the instantly claimed product. The steps of “wherein the syringe has undergone a pre-shipping storage and has been shipped, and wherein the syringe has been maintained in an orientation during shipping that varies from the orientation of the syringe during pre-shipping storage” doesn’t appear to impact or alter the chemical composition of the claimed product or chemical structure of the claimed product. Therefore, the pharmaceutical product disclosed by Gopal appears to be identical or substantially identical to the claimed pharmaceutical product, and as such the claimed product is anticipated by, or would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claims. 
Regarding the limitation of claim 19, “wherein, following the shipping, the syringe contains no more than about 1.5 mm of residue representing non-resuspended paliperidone palmitate after injection of the suspension”, this recitation, drawn to a result following injection of the product, is directed to intended use of the product. Regarding statements of intended use of a product, if the recited intended use doesn’t result in a structural difference between the claimed invention and prior art, it doesn’t further limit the claim; see MPEP 2111.02(II). As the intended use doesn’t appear to structurally distinguish the claimed product from that taught by Gopal, the recitation doesn’t further limit the claimed product and distinguish the claimed product from Gopal. 

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gopal et. al., Current Med. Res. & Opin., vol. 31(11), pp. 2043-2054, publ. 2015 (cited in an IDS).
The claim is drawn to a population of syringes that respectively contain paliperidone palmitate extended release injectable suspension, wherein each of the syringes have been stored prior to shipping and shipped to a destination, and the syringes were each maintained in a desired orientation during shipping of the syringe that varies from the orientation of the syringe during pre-shipping storage. 
Gopal discloses an extended release, injectable suspension formulation comprising paliperidone palmitate (p. 2044, right col., see para Paliperidone palmitate 3 monthly). Gopal further discloses the formulation, referred to as PP3M, is provided in prefilled syringes (p. 2044, left col., next to last para). Gopal therefore discloses multiple syringes, i.e., a population of syringes, prefilled with an extended release, injectable suspension formulation of paliperidone palmitate. 
Regarding the recitation “wherein each of the syringes have been stored prior to shipping and shipped to a destination, and the syringes were each maintained in a desired orientation during shipping of the syringe that varies from the orientation of the syringe during pre-shipping storage”, this limitation recites a process or active steps of arriving at the claimed pharmaceutical product, and the claims have thus been interpreted as product-by-process claims. The determination of patentability of a product is based on the product itself, not how it is made. See MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Gopal discloses an extended-release paliperidone palmitate injectable suspension contained within pre-filled syringes, which comprises the same components, i.e., extended release injectable paliperidone palmitate suspension contained within syringes, as the instantly claimed product. The steps of “wherein each of the syringes have been stored prior to shipping and shipped to a destination, and the syringes were each maintained in a desired orientation during shipping of the syringe that varies from the orientation of the syringe during pre-shipping storage” don’t appear to impact or alter the chemical composition of the claimed product. Therefore, the pharmaceutical product disclosed by Gopal appears to be identical or substantially identical to the claimed pharmaceutical product, and as such the claimed product is anticipated by, or would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scrimgeour et. al., EP 3311374 B1 (publ. 7/22/20, cited in an IDS).
The claims are drawn to a pharmaceutical product comprising a paliperidone palmitate extended-release injectable suspension within a syringe for administration to a patient suffering from schizophrenia, wherein the syringe has undergone  pre-shipping storage and has been shipped, and wherein the syringe has been maintained in an orientation during shipping that varies from the orientation of the syringe during pre-shipping storage, wherein the syringe was housed within a container comprising an outer surface that included instructions for maintaining the container during shipping in an orientation that corresponds to the desired orientation of the syringe, that bears markings that indicate an orientation of the container that corresponds to maintaining the desired orientation, or both. 
Scrimgeour teaches devices and methods for drug administration (title). Scrimgeour teaches pharmaceutical products for injection delivery can be stored in vials or pre-filled syringes, which must be agitated or shaken prior to administration for optimal treatment, however, patients or healthcare providers may not provide sufficient agitation (para [0001]). Scrimgeour teaches a device that would provide healthcare providers with the knowledge for minimum duration of shaking required for the use of various pharmaceutical products, including Invega Trinza, a suspension (para [0003]). Scrimgeour teaches Invega Trinza as an extended release injectable suspension of paliperidone palmitate which is contained within a syringe (para [0101], [0110]). Scrimgeour teaches a device for attachment to a pharmaceutical delivery device which also comprises a housing, wherein the orientation of the housing is altered via agitation or shaking before drug administration (para [0005-0006]). Scrimgeour further teaches a syringe contained within a syringe tray (para [0009]), and blister tray packaging (para [0083]); this teaching meets the limitation of the syringe being housed within a container that comprises an outer surface, as recited by instant claim 18. Scrimgeour teaches Invega Trinza to comprise paliperidone palmitate at doses of 273 mg., 410 mg., 546 mg., and 819 mg. (para [0113-0114], Table 1). 
Regarding the recitation of claim 17 “wherein the syringe has undergone a pre-shipping storage and has been shipped, and wherein the syringe has been maintained in an orientation during shipping that varies from the orientation of the syringe during pre-shipping storage”; the recitation of claim 22, “wherein the shipping orientation varied from the orientation of the syringe during pre-shipping storage by about 45 degrees to about 135 degrees”; the recitation of claim 23, “wherein the pre-shipping orientation was tip down, and the shipping orientation is tip up or substantially horizontal”; the recitation of claim 24, “wherein the pre-shipping storage orientation was tip down, and the shipping orientation is substantially horizontal”; and the recitation of claim 25, “wherein the pre-shipping storage orientation of the syringe was tip-down”, these limitations recites a process or active steps of arriving at the claimed pharmaceutical product, and the claims have thus been interpreted as product-by-process claims. The determination of patentability of a product is based on the product itself, not how it is made. See MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Scrimgeour discloses an extended-release paliperidone palmitate injectable suspension contained within a pre-filled syringe, and further teaches a container for the syringe, which comprises the same components, i.e., extended release injectable paliperidone palmitate suspension contained within a syringe, as the instantly claimed composition. The steps of “wherein the syringe has undergone a pre-shipping storage and has been shipped, and wherein the syringe has been maintained in an orientation during shipping that varies from the orientation of the syringe during pre-shipping storage”, and those of claims 22-25 don’t appear to impact or alter the chemical composition or chemical structure of the claimed product. Therefore, the pharmaceutical product taught by Scrimgeour appears to be identical or substantially identical to the claimed pharmaceutical product, and as such the claimed product would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claims. 
Regarding the recitation of claim 18, “wherein the syringe was housed within a container comprising an outer surface that included instructions for maintaining the container during shipping in an orientation that corresponds to the desired orientation of the syringe, that bears markings that indicate an orientation of the container that corresponds to maintaining the desired orientation, or both”, as discussed previously, Scrimgeour teaches a syringe tray for containing the prefilled syringe comprising an extended release, injectable paliperidone palmitate suspension. Although the explicit instructions are not taught by Scrimgeour, if the only difference between a prior art product and a claimed product is printed matter, e.g., printed instructions that are not functionally related to the product, the printed matter will not distinguish the claimed product from the prior art; see MPEP 2112.01(III). As the instructions don’t appear to provide a function to the product, e.g., they don’t impact or alter the chemical composition of the product, the instructions don’t distinguish the instantly claimed pharmaceutical product from the product taught by Scrimgeour. 
Regarding the limitation of claim 19, “wherein, following the shipping, the syringe contains no more than about 1.5 mm of residue representing non-resuspended paliperidone palmitate after injection of the suspension”, this recitation, drawn to a result following injection of the product, is directed to intended use of the product. Regarding statements of intended use of a product, if the recited intended use doesn’t result in a structural difference between the claimed invention and prior art, it doesn’t further limit the claim; see MPEP 2111.02(II). As the intended use doesn’t appear to structurally distinguish the claimed product from that taught by Scrimgeour, i.e., the steps don’t appear to alter the chemical composition of the product, the recitation doesn’t further limit the claimed product and distinguish the claimed product from Scrimgeour.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et. al., US 10143693 B2 (patented 12/4/2018, cited in an IDS), as applied to claims 17, 19-20, and 22-25 as discussed previously.
The claims are drawn to a pharmaceutical product comprising a paliperidone palmitate extended-release injectable suspension within a syringe for administration to a patient suffering from schizophrenia, wherein the syringe has undergone  pre-shipping storage and has been shipped, and wherein the syringe has been maintained in an orientation during shipping that varies from the orientation of the syringe during pre-shipping storage, wherein the suspension contains about 1092 or 1560 mg of paliperidone palmitate.
Gopal teaches as discussed previously. Additionally, Gopal teaches the therapeutically effective amount of paliperidone could be readily determined by those of skill in the art to alleviate disease or disorder symptoms in the patient (col. 16, line 49-col. 17, line 3), and that based on tolerability to the drug and/or efficacy, the dose can be further adjusted to achieve optimal treatment effect (col. 8, lines 25-39). Therefore, while Gopal exemplifies paliperidone palmitate doses of 273, 410, 546, or 819 mg., it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have adjusted or increased the dose of paliperidone palmitate in order to achieve an optimal treatment effect, and have arrived at about 1092 mg. or 1560 mg. paliperidone palmitate incorporated into the syringe, by routine experimentation, in the absence of evidence indicating criticality. See MPEP 2144.05: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Information Disclosure Statements
The IDS filed on 2/25/22 & 3/28/22 have been considered. 


Conclusion
Claims 1-30 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/             Primary Examiner, Art Unit 1627